Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Claims 1, 3 – 4, 6 - 17, and 19 – 20 are pending.  Claims 1, 10 – 11, and 16 are amended. 

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 6 – 17, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabh et al., (US PUB 2018/0322556 hereinafter Padmanabh) in view of Yip et al., (US PUB 2005/0234931 hereinafter Yip).
 
Padmanabh references cited by applicant in IDS filed 04/21/2020.

As to claim 1, Padmanabh teaches a method, comprising: 
performing, by a first controller module (“MID server 126 of figure 1 and associated text) executing on a computer system, a discovery procedure (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information  that includes: 
identifying a set of components of a target computer environment that are to be managed by the first controller module (“In the depicted topology, access to the platform 104 is enabled via a management, instrumentation, and discovery (MID) server 126 via a queue 128 (e.g., External Communications Channel Queue) and/or other queueing mechanisms. The MID server 126 may include an application program (e.g., Java application) that runs as a service (e.g., Windows service or UNIX daemon) that facilitates communication and movement of data between the platform 104 and external applications, data sources, and/or services…” para. 0030) and (“…the probe types available for use by the MID server 126 may include a Shazzam probe that determines what devices are active using a targeted port scan, a user-defined probe class, a multi-probe that combines probe types, and/or any combination thereof…” para. 0032) and (“…discovery process may include determining the properties or attributes of the resources 306 or 308 in their respective environments 302 or 304 using a respective MID server 126A or 126B…” para. 0054); and 
communicating with the operational entity to discover, from the operational entity, which functions of a control application programming interface (API) are supported by the given component (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104. Probes may have different types and functions. For example, some probes get the names of devices of specific operating systems (e.g., Windows or Linux) while other exploration probes ; and 
implementing, by the first controller module, a portion of an operational scenario for the target computer environment (“…the consistent single CMDB cloud model works with a cloud-agnostic blueprint-based system where cloud resources from one or more providers can be assembled together and/or be deployed/managed as desired…” para. 0023) and (“…the MID server 126 may connect back to the platform 104 using a virtual private network connection that simulates the CIs 110 being connected to the platform 104 on a common physical network….” para. 0031), wherein the implementing includes: 
receiving, from a second controller module that controls the first controller module, an instruction specifying the operational entity and an operation to be performed by the operational entity (“…The CAPI orchestrator may also utilize a parameter resolver 608 to convert parameters from a runnable API DSL 532 to a language used by the API of the specific provider for the particular cloud 130. This runnable API DSL 532 was passed from the CAPI 592 to the MID server 126 via the queue 128…” para. 0068) and (“In the depicted topology, access to the platform 104 is enabled via a management, instrumentation, and discovery (MID) server 126 via a queue 128 (e.g., External Communications Channel Queue) and/or other queueing mechanisms. The MID server 126 may include an application program (e.g., Java application) that runs as a service (e.g., Windows service or UNIX daemon) that ;
identifying, based on the discovered functions supported by the operational entity, a function invokable to perform the operation (“…CAPI provides an abstracted API interface from the different providers by calling the third-party APIs directly, stitching APIs, providing credential and/or access control, handling responses, handling errors, and/or providing debugging interfaces. Furthermore, CAPI framework provides an ability to define API end points to talk to third-party applications/systems in an agnostic manner, support for common tools (e.g., common enterprise integration patterns), an ability to invoke APIs based on standard interfaces…” invoke the third-party APIs to perform the operation, para. 0064, 0066 and 0068) and (“The CAPI probe 132 may run on the MID server 126 and decode a payload for an incoming message from the clouds 130…” para. 0070);
issuing a control API call to invoke the function to cause the operational entity to perform the operation (“The CAPI probe 132 may run on the MID server 126 and decode a payload for an incoming message from the clouds 130. Furthermore, the CAPI probe 132 may execute messages using an API executor …” para. 0069).
Padmanabh does not but Yip teaches within a hierarchy (“hierarchical representation of a relationship…” para. 0014) and (“…The network 104 comprises a plurality of clients, which in one embodiment of the invention may be servers, services, application programs, or operating system components. The environment 100 also includes an interface component 106…” para. 0032) and (“…After the client management UI is opened, another UI displaying a hierarchical representation (e.g., a wherein the set of components includes an operational entity (“…A scriptable API 108 is adapted to receive the issued commands from interface component 106 or directly from the user and to cause a configuration data management function to execute or perform the issued commands on the clients….” para. 0032), and wherein the first controller module is operable to manage the operational entity by changing a state of the operational entity (“…an interface to a function that manages a plurality of entities. The method includes receiving a request to implement a change in configuration data. The configuration data is stored in a memory area and relates to an operation of one or more entities…” para. 0011 – 0014) and (“…And an entity change (e.g., a configuration data change of a server) may be transacted and represented by a transaction identifier…” para. 0040 - 0043);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Padmanabh by adopt the teachings of Yip because Yip also teaches models/scenarios for operational management of hierarchy relationship of entities (0032, 0034, 0059, and 0073).  Yip would allow one entity to manage and change operational status of another entity as needed to fulfill requirement (para. 0073).

As to claim 3, Padmanabh modified by Yip teaches the method of claim 2, Padmanabh teaches wherein discovering includes 
invoking, by the first controller module, a describe function that is implemented by the particular operational entity for the control API (“The CAPI orchestrator 526 takes configuration parameters and API parameters …” para. 0063) and (“…invoke APIs based on standard interfaces, support API flow DSL, an ability to extend and configure the CAPI, support for dynamic stitching of APIs, support many transports, and/or expose endpoints as Uniform Resource Identifiers (URIs). In other words, the CAPI enables interaction with a wide variety of service providers used to provide clouds 130 in a way that isolates the users from differences in API implementation….” Para. 0064); and 
in response to invoking the describe function, the first controller module receiving a response from the first operational entity that identifies a set of functions of a plurality of functions of the control API implemented by the  operational entity (“…CAPI provides an abstracted API interface from the different providers by calling the third-party APIs directly, stitching APIs, providing credential and/or access control, handling responses, handling errors, and/or providing debugging interfaces. Furthermore, CAPI framework provides an ability to define API end points to talk to third-party applications/systems in an agnostic manner, support for common tools (e.g., common enterprise integration patterns), an ability to invoke APIs based on standard interfaces, support API flow DSL, an ability to extend and configure the CAPI, support for dynamic stitching of APIs, support many transports, and/or expose endpoints as Uniform Resource Identifiers (URIs)….” Para. 0064 – 0065).

As to claim 4, Padmanabh modified by Yip teaches the method of claim 3, Padmanabh teaches wherein the operational entity implements a different set of the plurality of functions than another operational entity controlled by the first controller module (“…the CMP architecture 400 includes resource block APIs. The CMP architecture 400 includes a compute service 422 that may calculate information about a service level agreement (SLA) or other computations. The CMP architecture 400 also includes a storage service 424 that provides an ability to store data, manage data storage, change storage allocations, and/or other storage management operations….” para. 0057).  

As to claim 6, Padmanabh modified by Yip teaches the method of claim 1, Padmanabh teaches sending, by the first controller module to the second controller module a message specifying a result that indicates whether the particular operation was performed successfully (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104…” para. 0031).  

As to claim 7, Padmanabh modified by Yip teaches the method of claim 1, Padmanabh teaches wherein the identified function is a transition function that is invokable to transition the operational entity from a first state to a second state (“…For each of the CAPI 592 calls, the blueprint orchestration service 517 will invoke 

As to claim 8, Padmanabh modified by Yip teaches The method of claim 1, Padmanabh does not but Yip teaches wherein the operational scenario includes updating the operational entity (“…an interface to a function that manages a plurality of entities. The method includes receiving a request to implement a change in configuration data. The configuration data is stored in a memory area and relates to an operation of one or more entities…” para. 0011 – 0014) and (“…And an entity change (e.g., a configuration data change of a server) may be transacted and represented by a transaction identifier…” para. 0040 - 0043);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Padmanabh by adopt the teachings of Yip because Yip also teaches models/scenarios for operational management of hierarchy relationship of entities (0032, 0034, 0059, and 0073).  Yip would allow one entity to manage and change operational status of another entity as needed to fulfill requirement (para. 0073).

As to claim 9, Padmanabh modified by Yip teaches the method of claim 1, Padmanabh teaches wherein the implementing further includes: 
receiving, by the first controller module, another instruction that specifies another operation and another operational entity for performing the other operation (“Later, at runtime, a service catalog item is requested 514 filling in one or more of the dynamic service forms 410. One of the forms of the dynamic service forms 410 is filled out of the specific blueprint as a provision operation form. The filling out and/or acting upon this form is governed by the form itself and/or form rules…” request can be for another service catalog item, para. 0060); 
determining, by the first controller module based on the other instruction, that the other operational entity is controlled by another first controller module (“…The blueprint validator 420 may also schedule execution of the blueprint.” Para. 0056) and (“…at runtime, a blueprint orchestrator 517 (e.g., blueprint operation processor 412) is used to cause creation of a new stack manager service 518, application of policy 520, validation of the blueprint 522, and cause execution of a stack service 524….” Para. 0062); and 
routing, by the first controller module, the other instruction to the other first controller module (“…cause execution of a stack service 524….” Para. 0062).  

As to claim 10, Padmanabh modified by Yip teaches the method of claim 1, Padmanabh teaches wherein identifying components includes: 
accessing, by the first controller module, operational entity information defining unique identifiers that correspond to components that are to be controlled by the first controller module (“…CMPs are becoming an important component for successfully leveraging multi-cloud environments because a CMPs include a suite of integrated tools that provide automated management of private and public clouds….” para. 0019).  
 a hierarchy (“hierarchical representation of a relationship…” para. 0014) and (“…The network 104 comprises a plurality of clients, which in one embodiment of the invention may be servers, services, application programs, or operating system components. The environment 100 also includes an interface component 106…” para. 0032) and (“…After the client management UI is opened, another UI displaying a hierarchical representation (e.g., a tree view) of the clients within network 104 is provided to the user at 604. The hierarchical representation UI, which is generally illustrated in FIG. 7, is based on the topology data stored in database 102 and identifies the clients located within network 104 as well the relationships among different client…” para. 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Padmanabh by adopt the teachings of Yip because Yip also teaches models/scenarios for operational management of hierarchy relationship of entities (0032, 0034, 0059, and 0073).  Yip would allow one entity to manage and change operational status of another entity as needed to fulfill requirement (para. 0073).

As to claim 11, this is a non-transitory computer readable medium claim of claim 1.  See rejection for claim 1 above.  Further, Padmanabh teaches a non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to implement a controller module that is capable of performing operations (“The memory 206 may include any tangible, non-transitory, and computer-readable storage media” para. 0046).

As to claim 12, Padmanabh modified by Yip teaches the medium of claim 11, Padmanabh teaches wherein the controller module controls a set of operational entities that includes the particular operational entity, and wherein performing the discovery procedure further includes: 
generating a mapping that maps a given operational entity of the set of operational entities to a set of functions implemented by the given operational entity from a plurality of functions supported by a control API (“…CAPI may also enable other entities to use CAPI to communicate with the clouds. CAPI may also provide a consistent way to discover resources in the cloud. For example, CAPI may be integrated with existing discovery processes for resources that are already being discovered to extend functionality in a cloud provider-agnostic manner.” Para. 0024) and (“…generating an API route template that is sent to CAPI orchestrator 526…” para. 0062 - 0065).  

As to claim 13, Padmanabh modified by Yip teaches the medium of claim 12, Padmanabh teaches wherein the function is identified based on a lifecycle value that is indicative of a lifecycle stage of the operational entity (“CMP may include capabilities providing self-service interfaces for end user requests to a cloud service catalog of functions, tracking and managing resource lifecycles, and monitoring events and configuration information …” para. 0020).  

As to claim 14, Padmanabh modified by Yip teaches the medium of claim 13, Padmanabh teaches wherein the instruction defines a unique identifier associated with the first operational entity, and wherein the operations further comprise: 
accessing, based on the unique identifier, a blueprint that corresponds to the first operational entity, wherein the blueprint specifies the lifecycle value (“the consistent single CMDB cloud model works with a cloud-agnostic blueprint-based system where cloud resources from one or more providers can be assembled together and/or be deployed/managed as desired” title, abstract, and para. 0023).  

As to claim 15, Padmanabh modified by Yip teaches the medium of claim 13, Padmanabh teaches wherein the first function is a create function invokable to create a specific operational entity identified by the instruction (“…the CMP may create/update configuration item (CI) records in a configuration management” para. 0021 and 0053).  

As to claim 16, Padmanabh teaches a method, comprising: 
receiving, by a first controller module from an orchestrator controller module that includes controller modules and operational entities (“…The CAPI orchestrator may also utilize a parameter resolver 608 to convert parameters from a runnable API DSL 532 to a language used by the API of the specific provider for the particular cloud 130. This runnable API DSL 532 was passed from the CAPI 592 to the MID server 126 via the queue 128…” para. 0068) and (“The MID server 126 may include an application program (e.g., Java application) that runs as a service (e.g., , an instruction specifying an operation to be performed by an operational entity as part of an operational scenario (“Later, at runtime, a service catalog item is requested 514 filling in one or more of the dynamic service forms 410. One of the forms of the dynamic service forms 410 is filled out of the specific blueprint as a provision operation form. The filling out and/or acting upon this form is governed by the form itself and/or form rules…” para. 0060); 
communicating, by the first controller module, with the operational entity to discover a set of functions implemented by the operational entity from a plurality of functions (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104…” para. 0031) supported by a control application programming interface (API) (“cloud API (CAPI)…” para. 0024) and (“CAPI provides an abstracted API interface from the different providers by calling the third-party APIs directly, stitching APIs, providing credential and/or access control,…” para. 0064) that allows for a given operational entity's state to be changed (“…after each API operation is performed and/or sent to the CAPI orchestrator 526, the CIs 110, a stack state, and the DSS is updated 528 …” para. 0062). 
determining, by the first controller module, whether the set of functions includes a function invokable to cause the operational entity to perform the operation (“The CAPI orchestrator 526 takes configuration parameters and API parameters and applies API endpoint bindings to generate a runnable API route and ; and 
responsive to determining a particular function invokable to cause the operational entity to perform the operation, the particular controller module invoking the particular function (“Later, at runtime, a service catalog item is requested 514 filling in one or more of the dynamic service forms 410. One of the forms of the dynamic service forms 410 is filled out of the specific blueprint as a provision operation form. The filling out and/or acting upon this form is governed by the form itself and/or form rules…” para. 0060).  
Padmanabh does not but Yip teaches within a hierarchy (“hierarchical representation of a relationship…” para. 0014) and (“…The network 104 comprises a plurality of clients, which in one embodiment of the invention may be servers, services, application programs, or operating system components. The environment 100 also includes an interface component 106…” para. 0032) and (“…After the client management UI is opened, another UI displaying a hierarchical representation (e.g., a tree view) of the clients within network 104 is provided to the user at 604. The hierarchical representation UI, which is generally illustrated in FIG. 7, is based on the topology data stored in database 102 and identifies the clients located within network 104 as well the relationships among different client…” para. 0064) and wherein the first controller module is operable to manage the operational entity by changing a state of the operational entity (“…an interface to a function that manages a plurality of entities. The method includes receiving a request to implement a change in ;
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Padmanabh by adopt the teachings of Yip because Yip also teaches models/scenarios for operational management of hierarchy relationship of entities (0032, 0034, 0059, and 0073).  Yip would allow one entity to manage and change operational status of another entity as needed to fulfill requirement (para. 0073).

As to claim 17, Padmanabh modified by Yip teaches the method of claim 16, Padmanabh teaches wherein discovering the set of functions includes: 
receiving, by the controller module from the operational entity, a broadcast that identifies the set of functions implemented by the operational entity (“The CAPI orchestrator 526 takes configuration parameters and API parameters and applies API endpoint bindings to generate a runnable API route and sends this API route DSL 532 back through the queue 128 to the MID server 126 (block 530). The connection between the MID server 126 and the CAPI orchestrator 526 may utilize a firewall 534…” para. 0063).

As to claim 19, Padmanabh modified by Yip teaches The method of claim 18, Padmanabh teaches further comprising: sending, by the controller module to the orchestrator controller module, a message that indicates that the instruction was implemented successfully (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104…” para. 0031) and (“…When all the calls are completed, the orchestration service updates the status of the order and the stack with an orchestration complete message 720” para. 0076).   

As to claim 20, Padmanabh modified by Yip teaches the method of claim 16, Padmanabh teaches wherein the particular function is a destroy function invokable to cause the operational entity to be destroyed (“…the configuration management service 310 may create, modify, or remove information” para. 0053).

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Padmanabh and Yip.
Applicant argued that Padmanabh does not teach amended limitation communicating with the devices… (page 8 of remark).
In response,
MID server communicates with the devices using probes to get names and information of devices as cited above (para. 0031).
Applicant argued that Padmanabh does not teach amended limitation changing states of those devices (page 8 of remark).

This limitation is taught by Yip.  See rejection above.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Gupte, (US PUB 2018/0329981), discloses a method for managing service instances (title, abstract, and figures 1 – 5).
Gandhi, (US PAT 7,085,814), discloses a control model with generic programing interface to network messaging adapter (title, abstract, and figures 1 – 40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHUONG N HOANG/           Examiner, Art Unit 2194   
                                                                                                                                                                                          
/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194